          Case 1:20-cv-07643-JGK Document 9 Filed 01/19/21 Page 1 of 1




January 13, 2021

Hon. John G. Koeltl
United Stated District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007


RE:    KORIN RUTLEDGE V. BEREZOWSKI et al.
       DOCKET NO. 1:20-cv-07643-JGK


Dear Judge Cogan:

        The undersigned represents Korin Rutledge, the plaintiff in the above-referenced matter. I
write to respectfully request an adjournment of the January 19, 2021 Initial Status Conference.
This is the first request for an adjournment.

        To date, the defendants have not yet appeared, answered, or otherwise moved. However, I
have been discussing the matter and the possibility of settlement with defendant’s counsel and we
believe a settlement can be reached within sixty (60) days. Accordingly, I respectfully request that
the January 19th conference be adjourned for sixty (60) days.

       Thank you for your time and consideration on this matter.

                                                             Respectfully,




 Application denied.
                                                             Gabriel A. Levy
 SO ORDERED.
                                /s/ John G. Koeltl
 New York, New York               John G. Koeltl
 January 19, 2021                    U.S.D.J.
